Bell, J.
1. The Supreme Court, in transferring this ease from that court to this court, expressly held that no constitutional question was involved. 162 Ga. 597 (34 S. E. 325).
2. In this proceeding to validate bonds for the purpose of building a schoolhouse in a local tax district the court did not err in refusing the motion to dismiss the petition and to declare the election void, based on the ground that the notice of the election had not been published as required by section 440 of the Civil Code- (1910), where it appeared that the election was held on Saturday, January 23, 1926, and that notice thereof had been published in the proper newspaper once a week for six weeks, beginning on Friday, December 18, 1925, and ending on Friday, January 22, 1926. The trustees were authorized to name for the election any day of the week except Sunday; and since the notice was inserted the first time at least 30 days before the date of the election and as nearly that precise number of days immediately preceding such date as was possible under the circumstances, the fact that the publication began more than 30 days prior to such date was immaterial and afforded taxpayers no cause for attacking the validity of the notice. Montford v. Allen, 111 Ga. 18 (1) (36 S. E. 305); Davis v. Dougherty County, 116 Ga. 491 (3) (42 S. E. 764).
3. The bill of exceptions does not even attempt to raise a question as to the legality of any votes cast in favor of the bonds, and this court can not consider the reference to such question as made in the brief for the plaintiff in error.
4. The motion of the defendants in error to award damages on the ground that the case was brought to this court for delay only must be denied. The judgment to which the exception was taken being the validation of a proposed issue of bonds and not a money _ judgment against the plaintiffs in error, the law with reference to awarding damages in cases brought up for delay only is inapplicable. Civil Code (1910), § 6213; *81Street v. Fudge, 110 Ga. 277 (34 S. E. 845); Furr v. Bank, 139 Ga. 815 (5) (78 S. E. 181).
Decided October 29, 1926.
R. L. Gillen, M. A. Walker, G. Y. Harrell, for plaintiffs in error.
Jule Felton, solicitor-general, Cleveland Rees, J. E. D. Shipp, contra.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., eoneur.